Exhibit 10.23

FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as
of December 16, 2014, between DS Services of America Inc. (the “Company”) and
Thomas J. Harrington (the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive is currently employed pursuant to that certain
February 15, 2013 Employment Agreement between Executive and the Company
(formerly known as D.S. Waters of America, Inc.) (the “Prior Employment
Agreement”);

WHEREAS, it is presently anticipated that a subsidiary of Cott Corporation
(“Cott”) will merge with and into DSS Group, Inc., an affiliate of the Company,
with DSS Group, Inc. as the surviving corporation (the “Transaction”);

WHEREAS, effective upon the completion of the Transaction, the Company desires
to continue to employ the Executive as Chief Executive Officer of the Company,
which shall become a subsidiary of Cott upon the closing of the Transaction; and

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s continued employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as the Chief Executive Officer of the Company. In this capacity, the
Executive shall have the responsibility for the overall management of the
Company, subject to the oversight of the Chief Executive Officer of Cott. The
Executive shall report to the Chief Executive Officer of Cott, and have such
duties and responsibilities as may be assigned to him from time to time by the
Chief Executive Officer of Cott and the Company’s Board of Directors.

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy and skill and the Executive’s best efforts to
the performance of the Executive’s duties with the Company and, as applicable,
Cott in a manner that is consistent with his fiduciary duties of care and
loyalty, provided that the foregoing shall not prevent the Executive from
(i) serving on the boards of directors of for-profit or non-profit organizations
with the prior written approval of Cott’s Chief Executive Officer (in his sole
discretion), (ii) participating in charitable, civic, educational, professional,
community or industry affairs, and (iii) managing the Executive’s passive
personal investments so long as such activities in the aggregate do not
interfere or conflict with the Executive’s duties hereunder or create a
potential business or fiduciary conflict.

2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed,



--------------------------------------------------------------------------------

commencing as of the date of the closing of the Transaction (the “Effective
Date”) and continuing until such time as the Executive’s employment is
terminated in accordance with Section 6 hereof, subject to Section 7 hereof. The
period of time between the Effective Date and the termination of Executive’s
employment shall be referred to herein as the “Employment Term.”

3. BASE SALARY. The Company agrees to pay the Executive an initial base salary
at an annual rate of not less than $750,000, payable in accordance with the
regular payroll practices of the Company. The Executive’s Base Salary shall be
subject to annual review by Cott’s Chief Executive Officer. The base salary as
determined herein from time to time shall constitute the “Base Salary” for
purposes of this Agreement.

4. BONUS AND OTHER INCENTIVES.

(a) ANNUAL BONUS. During the Employment Term, the Executive shall be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as in effect from time to time (the “Annual Bonus”) based upon the
achievement of specified performance goals and with a target bonus opportunity
of 100% of the Executive’s Base Salary (the “Target Bonus”), provided that the
Executive is employed on the last day of the calendar year to which such Annual
Bonus relates, except as provided in Section 7 hereof.

(b) RETENTION BONUS. The Executive will be eligible to receive a retention bonus
equal to one (1) year of Base Salary (the “Retention Bonus”). One-third of the
Retention Bonus will be payable on the first anniversary of the Effective Date
and the remaining two-thirds shall be payable on the third anniversary of the
Effective Date, provided, however, that if the Company terminates the
Executive’s employment for Cause (as defined below), Executive resigns his
employment without Good Reason (as defined below), or Executive violates his
agreements in Section 9 hereof prior to the third anniversary of the Effective
Date, any remaining, yet unpaid portion(s) of the Retention Bonus as of the date
of separation or violation, as applicable, will be forfeited and not be paid.

(c) INDUCEMENT AWARD. The Executive will be eligible to receive an inducement
award of $5,000,000 in the form of performance-based restricted share units
(“RSUs”). Such RSUs will vest over a three (3) -year period based upon the level
of achievement of the three (3) -year cumulative target Company EBITDA, target
Company revenue and target Company net cooler rental activity for fiscal years
2015 – 2017, weighted 60%, 20% and 20%, respectively, in accordance with the
following schedule:

 

Achievement of Cumulative Three Year EBITDA*/revenue/net cooler rental
activity (weighted 60/20/20)

   Percentage of Performance-
Based RSUs Vested  

125% of Target or greater

     200 % 

100% of Target

     100 % 

93% of Target

     25 % 

Less than 93% of Target

     0 % 

 

* If the actual result for the cumulative EBITDA metric is less than 93% of the
target threshold for EBITDA for the applicable performance period, no RSUs will
vest.

 

2



--------------------------------------------------------------------------------

All RSUs granted hereunder are subject to the terms of Cott’s Amended and
Restated Equity Incentive Plan. Any RSUs granted to the Executive under this
Agreement shall be forfeited or not, and vest or not, as provided by and subject
to the terms of the Amended and Restated Equity Incentive Plan.

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. The Executive shall be entitled to participate in any
employee benefit plan, at the senior executive level, that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the applicable eligibility requirements,
provided that such benefits may be reduced to the extent such a reduction is
required by law, is made generally applicable to all senior executives of the
Company, or implemented in accordance with the terms of such plan.

(b) VACATIONS. The Executive shall be entitled to four (4) weeks of paid
vacation per calendar year (as prorated for partial years) in accordance with
the Company’s policy on accrual and use applicable to employees, or in absence
of such a policy, that of Cott, in either case as in effect from time to time.

(c) BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy, or in absence of such a policy that of
Cott, for all reasonable business and entertainment expenses incurred in
connection with the performance of the Executive’s duties hereunder and the
applicable Company or Cott policy.

(d) AUTOMOBILE ALLOWANCE. The Executive shall be entitled to an annual
automobile allowance equal to $14,400. The benefits provided under this
Section 5(d) are payable biweekly or otherwise in accordance with the regular
payroll, tax and withholding practices of the Company.

(e) LEGAL FEES. Within thirty (30) days upon presentation of appropriate
documentation, the Company shall pay all reasonable and documented legal fees
and related expenses incurred in connection with the drafting, negotiation and
execution of this Agreement, up to a maximum of $15,000.

6. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties, with or without a reasonable
accommodation (in the case of essential job functions), hereunder due to a
physical or mental injury, infirmity or incapacity for one hundred eighty
(180) days (including weekends and holidays) in any three hundred sixty-five
(365) -day period. Notwithstanding the foregoing, in the event that as a result
of earlier absence because of mental or physical incapacity Executive incurs a
“separation from service” within the meaning of such term under “Code
Section 409A” (as defined in Section 23 hereof) Executive shall on such date
automatically be terminated from employment as a Disability termination.

 

3



--------------------------------------------------------------------------------

(b) DEATH. Automatically on the date of death of the Executive.

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean:

(i) the Executive’s material incompetence, willful misconduct or gross
negligence in the performance of the Executive’s duties to the Company or, as
applicable, Cott;

(ii) the Executive’s material failure to perform the Executive’s duties to the
Company or, as applicable, to Cott or to follow the lawful directives of Cott’s
Chief Executive Officer or the Board of Directors of the Company (other than as
a result of death or a physical or mental incapacity) within ten (10) days
following written demand for performance (and specifically excluding any failure
by Executive, after reasonable efforts, to meet the Company’s performance
expectations), provided that no such written demand shall be required if the
Executive’s failure under this clause (ii) is not, in the reasonable judgment of
the Company, curable by the Executive;

(iii) the Executive engaging in an action or conduct that causes material
reputational harm to the Company or Cott;

(iv) the Executive’s commission of, indictment for, conviction of, or pleading
of guilty or nolo contendere to, a felony or any crime involving moral
turpitude;

(v) the illegal possession or illegal use by Executive of any controlled
substance;

(vi) the Executive’s performance of any act of theft, fraud, or dishonesty in
connection with the performance of the Executive’s duties to the Company or, as
applicable, Cott; or

(vii) a material breach of this Agreement or any other agreement with the
Company, or a material violation of the Company’s or Cott’s code of conduct or
other written material policy, in each case which is not cured within ten
(10) days following written notice of such breach or violation, provided that no
such written demand shall be required if the Executive’s breach or violation
under this clause (viii) is not, in the reasonable judgment of the Company,
curable by the Executive.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Thirty days after Executive provides written notice to the
Company of a termination for Good Reason. “Good Reason” shall mean the
occurrence of any of the following events, without the express written consent
of the Executive, unless such events are fully corrected in all material
respects by the Company within thirty (30) days following written notification
by the Executive to the Company that the Executive intends to terminate the
Executive’s employment hereunder for one of the reasons set forth below:

(i) a material diminution in the Executive’s Base Salary or Target Bonus or
aggregate benefits (other than a reduction in benefits which is required by law,
implemented in connection with a general concessionary arrangement affecting all
senior executives, generally applicable to all beneficiaries of such plans, or
in accordance with the terms of any such plans);

 

4



--------------------------------------------------------------------------------

(ii) a material diminution in the Executive’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); or

(iii) a relocation of the Executive’s primary work location by more than fifty
(50) miles from its then current location in Atlanta, Georgia.

The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, provided, that no termination
for Good Reason based on such circumstances shall occur more than one hundred
eighty (180) days after the initial existence of such Good Reason event. The
failure by the Executive to (i) provide the Company with written notice
detailing the specific circumstances alleged to constitute Good Reason within
ninety (90) days after the first occurrence of such circumstances, or
(ii) terminate for Good Reason within one hundred eighty (180) days from the
first occurrence of such event, shall in either case be deemed an irrevocable
waiver by the Executive of any claim that such circumstances may constitute
“Good Reason,” but shall not prevent the Executive from terminating for Good
Reason in accordance with the terms of this Agreement based on different or new
circumstances constituting Good Reason.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date and terminate the employment of the
Executive at such earlier time).

7. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 7(a)(i) through 7(a)(iv) hereof to be paid no later than the
sixtieth (60th) day following termination of employment):

(i) any unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination of employment;

(iii) payment of any accrued but unused vacation time in accordance with Company
policy;

(iv) any unpaid Annual Bonus attributable to service by the Executive for the
full year immediately preceding his termination, paid at such time bonuses are
paid generally to other employees; and

(v) all other payments, benefits or fringe benefits to which the Executive shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 7(a)(i) through 7(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”); and

(vi) payment of Executive’s Annual Bonus (if any) for the year of termination,
based on actual results and prorated through the date of termination, paid at
such time bonuses are paid generally to other employees.

 

5



--------------------------------------------------------------------------------

(b) DISABILITY. In the event that the Executive’s employment and/or Employment
Term ends on account of the Executive’s Disability, the Company shall pay or
provide the Executive with the Accrued Benefits no later than the sixtieth
(60th) day following his termination of employment, and shall pay the
Executive’s Annual Bonus (if any) for the year of termination, based on actual
results and prorated through the date of termination, paid at such time bonuses
are paid generally to other employees.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s employment
is terminated (x) by the Company for Cause, or (y) by the Executive without Good
Reason, the Company shall pay to the Executive the Accrued Benefits no later
than the sixtieth (60th) day following his termination of employment.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated (i) by the Company other than for Cause, or (ii) by
the Executive for Good Reason, the Company shall pay or provide the Executive
with the following, subject to the provisions of Section 21 hereof:

(i) the Accrued Benefits; and

(ii) subject to the Executive’s compliance with the obligations in Sections 8, 9
and 10 hereof, and, subject to Section 23 hereof in the case of amounts in
excess of the Separation Pay Limit to the extent that the Separation Pay Limit
is applicable, the “Severance Payment.” The Severance Payment shall be an amount
equal to the sum of (a) the Executive’s annual Base Salary in effect on the date
of termination and (b) the Executive’s most recently paid Annual Bonus. The
Severance Payment shall be payable in a lump sum no later than sixty (60) days
after the Executive’s termination date and within five (5) days after the
release described below becomes effective and is no longer subject to
revocation, provided that, to the extent the Severance Payment is subject to
Code Section 409A, if the date of execution of the release could result in the
payment of the Severance Payment occurring in either the calendar year in which
the Executive’s termination date occurs or the following calendar year, then the
Severance Payment shall be paid commencing on the first payroll date occurring
in such following calendar year; and

(iii) an amount equal to the Executive’s estimated COBRA premiums for medical,
dental, and vision coverage for a twelve-month period, paid monthly and
calculated based on the coverage in effect for the Executive and his dependents
on his termination date (the “COBRA Payments”); provided, that the Executive is
eligible and remains eligible for COBRA coverage; and provided, further, that in
the event that the Executive obtains other employment that offers group health
benefits, the COBRA Payments shall immediately cease.

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from any position he then holds
as an officer, director or fiduciary of the Company, Cott and any other
Company-related entity.

 

6



--------------------------------------------------------------------------------

8. RELEASE; NO MITIGATION; RECOUPMENT.

(a) Any and all amounts payable and benefits or additional rights provided
pursuant to this Agreement beyond the Accrued Benefits shall only be payable if
the Executive delivers to the Company and does not revoke a general release of
claims in favor of the Company and Cott substantially in the same form attached
hereto as Exhibit A. Such release shall be executed and delivered on or before
the fifty-second (52nd ) day following termination, such that the release shall
be no longer subject to revocation as of the sixtieth (60th) day following
termination; provided that the Company delivers to the Executive such release on
or before the seventh (7th) day following termination. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Executive as a result of employment by
a subsequent employer.

(b) However, notwithstanding any other provision of this Agreement, if following
the termination of his employment, the Executive is entitled to payments or
other benefits under this Agreement, but (i) the Company later determines that
Cause with respect to the Executive’s termination of employment existed at the
time of termination, (ii) the Executive breaches any provision of or revokes the
General Release, or (iii) the Executive breaches any provision of Section 9 of
this Agreement or any restrictive covenant contained in any other agreement
between the Executive and the Company, then in each case the Executive shall not
be entitled to any payments or other benefits pursuant to Section 7, except for
Accrued Benefits, any and all such payments to be made by the Company pursuant
to Section 7 shall cease, and any such other payments previously made to the
Executive shall be returned immediately to the Company by the Executive.

9. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY.

(i) The Executive expressly agrees, at all times, during and subsequent to the
Executive’s service with the Company, to maintain the confidentiality of, not to
disclose to or discuss with, any person or use to the detriment of the Company,
Cott or any of their subsidiaries, joint ventures, or affiliated companies or
businesses (the “Company Group”) any Confidential Information (as hereinafter
defined), except (i) to the extent reasonably necessary or appropriate to
perform the Executive’s duties and responsibilities, including, without
limitation, furthering the interests of the Company and/or developing new
business for the Company (provided that Confidential Information relating to
(x) personnel matters related to any present or former employee, partner or
member of the Company Group or (y) the financial structure, financial position
or financial results of the Company Group, shall not be so used without the
prior consent of the Company), (ii) with the prior written consent of the
Company, or (iii) as otherwise required by law, regulation or legal process or
by any regulatory or self-regulatory organization having jurisdiction; provided
that a copy of the provisions set forth in this Section 9 may be disclosed to
the Executive’s prospective future employers upon request in connection with the
Executive’s application for employment. The provisions of this Section 9 are
supplemental to the Company’s and Cott’s policies on confidentiality, and shall
not operate to limit those policies.

 

7



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Confidential Information” means
information concerning the business, affairs, operations, strategies, policies,
procedures, organizational and personnel matters related to any present or
former employee, partner, member or customer of the Company or Cott, including,
without limitation, compensation and investment arrangements, terms of
agreements, financial structure, financial position, financial results or other
financial affairs, actual or proposed transactions or investments, investment
results, existing or prospective customers, suppliers or investors, computer
programs or other confidential information related to the business of the
Company Group, actual or prospective customers, suppliers, investors or other
third parties. Such information may have been or may be provided in written or
electronic form or orally. All of such information, from whatever source learned
or obtained and regardless of the Company’s connection to the information, is
referred to herein as “Confidential Information.” Confidential Information does
not include any such information which (a) has been voluntarily disclosed to the
public by the Company or Cott, except where such public disclosure has been made
by the Executive without the Company’s authorization, (b) has been independently
developed and disclosed by others, or (c) has otherwise entered the public
domain through lawful means.

(b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company Group that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Company Group. Accordingly, the Executive
shall not, directly or indirectly, anywhere in the United States, other
countries in which the Company, Cott, or their affiliates market their products
and services, and the remainder of the world, during the Executive’s service
with the Company and/or Cott and for a period ending twelve (12) months
following the termination of the Executive’s employment, provide services to or
have any interest in (including, but not limited to, any interest in or
association as a sole proprietor, owner, employer, principal, investor, joint
venturer, shareholder, associate, employee, member, consultant, contractor or
otherwise) any Competitive Business; provided, however, that with respect to the
equity of any Competitive Business which is or becomes publicly traded, the
Executive’s ownership as a passive investor of less than 3% of the outstanding
publicly traded stock of a Competitive Business shall not be deemed a violation
of this subsection (b). For purposes of this Agreement, “Competitive Business”
means the business of the Company Group, which includes: the sale, trade,
distribution, purchase, development or manufacture of, or the provision of any
service related to, (i) carbonated soft drinks, clear, still and sparkling
flavored waters, energy-related drinks, juice, juice-based products, ices,
bottled water, teas and any other beverage product that at any time during his
employment has been provided, sold, traded, distributed, developed or
manufactured by the Company, Cott or any other member of the Company Group,
(ii) any other product that the Company, Cott, or any other member of the
Company Group was developing or actively considered for development during the
Employment Term or (iii) any other business in which the Company, Cott, or any
other member of the Company Group is engaged at any time during the Employment
Term.

(c) NON-SOLICITATION; NON-INTERFERENCE.

(i) The Executive shall not, directly or indirectly, during the Executive’s
service with the Company and/or Cott, and for a period ending twelve (12) months

 

8



--------------------------------------------------------------------------------

following the termination of the Executive’s employment, (a) solicit, or assist
any other individual, person, firm or other entity in soliciting, the business
of any Customer or Prospective Customer for or on behalf of an existing or
prospective Competitive Business; (b) perform, provide or assist any other
individual, person, firm or other entity in performing or providing, services
similar to those provided by the Executive, for any Customer or Prospective
Customer; or (c) impede or otherwise interfere with or damage (or attempt to
impede or otherwise interfere with or damage) any business relationship and/or
agreement between a member of the Company Group and (i) a Customer or
Prospective Customer or (ii) any supplier. For purposes of this Agreement,
“Customer” shall mean any person, firm, corporation or other organization
whatsoever for whom the Company, Cott, or any other member of the Company Group
provided goods or services and with whom the Executive had material contact
during the Executive’s employment with the Company. “Prospective Customer” shall
mean any person, firm, corporation or other organization whatsoever with whom
the Company, Cott, or any other member of the Company Group has had any
negotiations or discussions regarding the possible engagement of business and
with whom the Executive had material contact during the Executive’s employment
with the Company.

(ii) The Executive shall not, directly or indirectly, during the Executive’s
service with the Company and/or Cott, and for a period ending twelve (12) months
following the termination by the Company of the Executive’s employment, solicit,
employ, engage or retain, or assist any other individual, person, firm or other
entity in soliciting, employing, engaging or retaining, (a) any employee or
other agent of any member of the Company Group, including, without limitation,
any former employee or other agent of any member of the Company Group who ceased
working for such member of the Company Group within the twelve-month period
immediately preceding or following the date on which the Executive’s service
with the Company terminated or (b) any consultant or senior adviser that the
Executive knows is under contract with any member of the Company Group
(collectively “Restricted Employee or Consultant”). For purposes of this
subsection (c)(ii), “solicit” means to have any direct or indirect communication
of any kind whatsoever for the purpose of inducing such Restricted Employee or
Consultant to end his or her relationship the Company Group. This provision
shall not prohibit any entity by which the Executive is employed or for which
the Executive consults from hiring any Restricted Employee or Consultant if the
Executive has had no direct or indirect part or role in such solicitation or
hiring, including providing any Confidential Information about such Restricted
Employee or Consultant.

(d) NON-DISPARAGEMENT. The Company and the Executive agree that neither party
will disparage the other in any manner and will in all respects avoid any
negative criticism of the other and, in the Executive’s case, of Cott. The
foregoing non-disparagement provision does not apply on occasions when the
Executive or the Company provides truthful information in good faith to any
federal, state, or local agency investigating an alleged violation of any
employment-related or other law or otherwise gathering information pursuant to
any official investigation, hearing, trial or proceeding. The Executive and the
Company shall also (i) be permitted to defend him/itself against any statement
made by the other party (including those made by any officer or agent of a
member of the Company Group) that is intended or reasonably likely to disparage
the other’s reputation if the Executive or the Company, as applicable, has a
reasonable good faith belief that his or its statements in such defense are not
false statements, (ii) be permitted, while the Executive employed as an officer
of the Company, to make any statement not otherwise false or misleading that the
Executive or the Company, as applicable,

 

9



--------------------------------------------------------------------------------

determines in good faith is reasonably necessary or appropriate to the discharge
of his or its duties and responsibilities, and (iii) provide truthful testimony
in any legal proceeding. The foregoing provision also does not prevent the
Company and Cott from making internal statements or statements to outside
attorneys, auditors, or other advisors, in each case for legitimate business
reasons to individuals who the Company or Cott reasonably believes has a need to
know the information contained in the statements.

(e) WORK PRODUCT. All work developed by the Executive in the course of his
employment with the Company is owned exclusively by the Company, including but
not limited to, written materials, inventions, ideas, documentation, reports,
processes, publications and research results (collectively, “Company Work
Product”), and the Executive agrees not to duplicate in any manner whatsoever
any Company Work Product, other than in the ordinary course of the Executive’s
work for the Company. The Executive hereby assigns, to the maximum extent
permitted by applicable law, all rights and intellectual property rights in
Company Work Product (including rights under patent, industrial property,
copyright, trademark, trade secret, unfair competition and related laws) to the
Company to the extent ownership of any such rights does not vest originally in
the Company. The Executive shall take all requested actions and execute all
requested documents at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Company Work Product. If the Company is unable for any other reason to
secure the Executive’s signature on any document for this purpose, then the
Executive hereby irrevocably designates and appoints the Company and its
designee as the Executive’s agent and attorney in fact, to act for and on the
Executive’s behalf and stead to execute such document and do all other lawfully
permitted acts in connection with the foregoing. In the event that the
Executive’s engagement as an employee of the Company is terminated for any
reason, the Executive will return to the Company any Company Work Product or
copies thereof, as well as any documents, lists, computer-generated material,
computer files or information in whatever form that the Executive has either
received from the Company or Cott or have prepared for the Company or Cott
during the course of the Executive’s engagement as an employee of the Company.
Notwithstanding anything in this Agreement to the contrary, Company Work Product
does not include any invention that the Executive developed entirely on his own
time without using the Company’s or Cott’s equipment, supplies, facilities,
Confidential Information or actual or anticipated research or development,
unless such invention (a) relates to the Company’s or Cott’s business or actual
or anticipated research or development, or (b) results from any work performed
by the Executive for the Company or Cott.

(f) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or any member of the Company Group (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).
The Executive may retain the Executive’s rolodex and similar address books and
electronic contact information provided that such items only include contact
information. To the extent that the Executive is provided with a cell phone
number by the Company during employment, the Company shall cooperate with the
Executive in transferring such cell phone number to the Executive’s individual
name following termination.

 

10



--------------------------------------------------------------------------------

(g) CORPORATE OPPORTUNITY. Any business opportunities related to the business of
the Company or Cott that become known to the Executive during his employment
with the Company must be fully disclosed and made available to the Company by
the Executive, and the Executive agrees not to take or attempt to take any
action if the result would be to divert from the Company or Cott any opportunity
that is within the scope of its business.

(h) INSIDER AND OTHER COMPANY POLICIES. The Executive will comply with all
applicable securities laws and the Company’s and Cott’s insider trading policy
and insider reporting procedures in respect of any securities of the Company or
Cott that the Executive may acquire, and the Executive will comply with all
other of the Company’s and Cott’s policies that may be applicable to him from
time to time, including, without limitation, the Company’s and Cott’s policies
on pricing, procurement, accounting, financial reporting, delegations of
authority and responsibility, and conduct.

(i) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(j) TOLLING. In the event of any violation of the provisions of this Section 9,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period associated with efforts to negotiate and settle any bona fide claim (but
in no event shall such extension exceed sixty (60) days in connection with such
negotiations), or the period associated with any litigation commenced by the
Company as a result of such violation (but such extension shall be effective
only if the Company prevails in such litigation).

(k) SURVIVAL OF PROVISIONS. The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

10. COOPERATION. Upon the receipt of reasonable notice from the Company or Cott
(including outside counsel), the Executive agrees that while employed by the
Company and as is reasonable thereafter, the Executive will respond and provide
information with regard to matters in which the Executive has knowledge as a
result of the Executive’s employment with the Company, and will provide
reasonable assistance to the Company, Cott, their affiliates and their
respective representatives in defense of any claims that may be made against the
Company, Cott or their affiliates, and will assist the Company, Cott, and their
affiliates in the prosecution of any claims that may be made by the Company,
Cott, or their affiliates, to the extent that such claims may relate to the
period of the Executive’s employment with the Company. The Executive agrees to
promptly inform the Company if the Executive becomes aware of any lawsuits
involving such claims that may be filed or threatened against the Company, Cott,
or their affiliates. The Executive also agrees to promptly inform the Company
(to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company, Cott or their
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company, Cott or their affiliates
with respect to such investigation. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Executive for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Executive in complying with this Section 10.

 

11



--------------------------------------------------------------------------------

11. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s and Cott’s remedies at law for a breach or threatened breach
of any of the provisions of Section 9 or Section 10 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company and Cott, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available. In the event of a violation by the Executive of Section 9
or Section 10 hereof, any severance being paid to the Executive pursuant to this
Agreement or otherwise shall immediately cease.

12. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company or to Cott, provided that the Company shall require such successor or
Cott to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. As used in this Agreement, “Company” shall mean
the Company, any permitted assignee and any successor to its business and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise.

13. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the address (or to the facsimile number) shown on the records of the Company

If to the Company:

c/o the Cott Corporation

5519 W. Idlewild Ave.

Tampa, FL 33634

Attn: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company or Cott, the terms of this Agreement shall govern and
control.

 

12



--------------------------------------------------------------------------------

15. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

16. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment with the Company, other than
injunctive relief under Section 11 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in Atlanta, Georgia (applying
Delaware law) in accordance with the employment dispute resolution rules of JAMS
then in effect. The decision of the arbitrator will be final and binding upon
the parties hereto. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. The parties acknowledge and agree that in connection
with any such arbitration and regardless of outcome, (a) each party shall pay
all of its own costs and expenses, including, without limitation, its own legal
fees and expenses, and (b) the arbitration costs shall be borne entirely by the
Company.

18. INDEMNIFICATION AND LIABILITY INSURANCE.

(a) The Company hereby agrees to indemnify the Executive and hold the Executive
harmless to the extent provided under the Charter and By-Laws of the Company
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from the Executive’s good faith performance of the
Executive’s duties and obligations with the Company and Cott. This obligation
shall survive the termination of the Executive’s employment with the Company.
The Company shall cover the Executive under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the term of
this Agreement, in the same amount and to the same extent as the Company covers
its other current and former officers and directors.

(b) The Executive shall not, however, be entitled to the advancement of expenses
from the Company pursuant to the indemnification provisions of the Company’s
By-Laws or applicable law for any claim that may arise under either this
Agreement or the Merger Agreement (defined below) and, further, in connection
with any permitted advancement of expenses, the Executive shall enter into a
legally binding written agreement to reimburse the Company for any expenses
advanced should it be ultimately determined that the Executive was not entitled
to indemnification.

19. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Company’s Board of Directors or Cott’s Chief Executive Officer. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
together

 

13



--------------------------------------------------------------------------------

with the exhibit hereto sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Executive and the Company with respect
to the subject matter hereof (including, without limitation, the Prior
Employment Agreement). Notwithstanding the preceding sentence, the Executive
shall remain bound by all post-separation obligations related to confidential or
other protectable information contained in the Prior Employment Agreement, and
such obligations and associated rights shall inure to the benefit of the
Company, Cott and their affiliates. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without regard to the
choice of law principles thereof. The parties to this Agreement acknowledge, for
purposes of Delaware choice of law principles, that this Agreement involves
amounts in excess of $100,000.

20. REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, (b) the Executive is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Executive from entering into this Agreement or
performing all of the Executive’s duties and obligations hereunder, and (c) in
connection with his employment with the Company, the Executive will not use any
confidential or proprietary information he may have obtained in connection with
employment with any prior employer. At the closing of the Transaction, Executive
shall deliver to the Company a certificate to the effect that all such amounts
payable through the closing have either been paid in full or accrued in full in
the working capital of the Company.

21. TAX WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

22. PARACHUTE PAYMENTS. Notwithstanding anything in this Agreement to the
contrary, if the Executive is a “disqualified individual” within the meaning set
forth under Treasury Regulation Section 1.280G-1, Q/A-15, as determined by the
Company, then any payment under this Agreement or any other agreement, plan or
arrangement that would (if paid), either alone or in the aggregate with other
payments or benefits payable to the Executive, constitute an “excess parachute
payment” within the meaning of Section 280G of the Code (an “Excess Parachute
Payment”), will either (i) be delivered in full, or (ii) be limited to the
minimum extent necessary to ensure that no portion thereof, along with any other
payments or benefits payable to the Executive, will fail to be tax-deductible to
the Company by reason of Section 280G of the Code, so that Executive receives
whichever of the foregoing amounts, taking into account the applicable federal,
state or local income and employment taxes and the excise tax imposed under
Section 4999 of the Code, that provides Executive, on an after-tax basis, of the
greatest amount of payments under this Agreement or any other agreement, plan or
arrangement, notwithstanding that all or some portion of such payments may be
subject to the excise tax imposed under Section 4999 of the Code. All
determinations required to be made hereunder shall be made in consultation with
the Company’s independent public accounting firm and at the Company’s expense.

 

14



--------------------------------------------------------------------------------

23. CODE SECTION 409A COMPLIANCE.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or any damages for failing to
comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “non-qualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”), Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 23 (b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. For purposes of this
Agreement, the term “Separation Pay Limit” shall mean, two (2) times the lesser
of (i) the Executive’s annualized compensation based on the Executive’s annual
rate of pay for the taxable year of the Executive preceding the taxable year in
which the Executive has a “separation from service,” and (ii) the maximum amount
that may be taken into account under a tax qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Executive incurs a “separation from
service.”

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred,

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered

 

15



--------------------------------------------------------------------------------

nonqualified deferred compensation. In no event shall the timing of Executive’s
execution of the General Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the General Release could be made in more than one
taxable year, payment shall be made in the later taxable year,

24. Effectiveness; Automatic Termination. This Agreement shall become effective
upon the closing of the Transaction; provided, however, that if the Merger
Agreement dated as of the date hereof by and among Cott, DSS Group, Inc., and
the other persons party thereto (the “Merger Agreement”) is terminated in
accordance with its terms, then this Agreement shall be void and of no further
force and effect without any action by any person.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DS SERVICES OF AMERICA, INC. By:

/s/ Jerry Fowden

Name Jerry Fowden Title: Chairman THOMAS J. HARRINGTON

/s/ Thomas J. Harrington

 

17



--------------------------------------------------------------------------------

EXHIBIT A

AGREEMENT AND RELEASE

THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[                    ], is made by and between Thomas J. Harrington (the
“Executive”) and DS Services of America, Inc. (the “Company”).

WHEREAS, the Company and Executive are parties to that certain First Amended and
Restated Employment Agreement, dated as of [            ], 2014 (the “Employment
Agreement”);

WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive certain payments and other benefits, as set
forth in Section 7 of the Employment Agreement subject to the execution of this
General Release;

WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such payments and benefits pursuant to
Section 7 of the Employment Agreement; and

WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company and to the
Company by Executive.

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

1. (a) Executive, for himself, Executive’s spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other
individuals and entities claiming through Executive, if any (collectively, the
“Executive Releasers”); does hereby release, waive, and forever discharge the
Company, the Cott Corporation and each of their respective agents, subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
shareholders, attorneys, successors, and assigns in their capacities as such
(collectively, the “Employer Releasees”) from, and does fully waive any
obligations of Employer Releasees to Executive Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys’
fees and costs other than claims for such fees and costs that are not released
pursuant to Section l(b) below) of any kind whatsoever, whether known or unknown
or contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Executive Releasers,
including, without limitation, any obligations of Employer Releasees in
consequence of, arising out of, or in any way relating to: (a) Executive’s
employment with the Company; (b) the termination of Executive’s employment with
the Company; (c) the Employment Agreement, except that Executive’s obligations
shall remain under Sections 9 and 10 of the Employment Agreement; or (d) any
events, acts, or omissions occurring on or prior to the date of this General
Release (collectively, “Executive Claims”). The foregoing release, discharge and
waiver includes, but is not limited to, all waivable Executive

 

18



--------------------------------------------------------------------------------

Claims and any obligations, liabilities or causes of action arising from such
Executive Claims, under common law including, but not limited to, wrongful or
retaliatory discharge, breach of contract (including but not limited to any
claims under the Employment Agreement other than claims for unpaid severance
benefits, bonus or Base Salary earned thereunder), libel, slander, defamation or
intentional infliction of emotional distress; and further includes, but is not
limited to, any claims and claims under any federal, state or local statute,
ordinance, or regulation, including, but not limited to, the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964, other
civil rights statutes including, without limitation 42 U.S.C. § 1981, 42 U.S.C.
§ 1982, and 42 U.S.C. § 1985, the National Labor Relations Act, the Employee
Retirement Income Security Act, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Family and Medical Leave Act, the Sarbanes-Oxley
Act, the Occupational Safety and Health Act, the Immigration Reform and Control
Act, the Georgia Fair Employment Practices Act of 1978, the Georgia Equal Pay
Act, the Georgia Equal Employment for People With Disabilities Code, or any
other applicable state or local labor or human rights laws, as such laws have
been amended, or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Executive Releasers may claim existed with Employer Releasees. This also
includes a release of any claims for wrongful discharge and all claims for
alleged physical or personal injury, emotional distress, damages, attorneys or
experts fees, interest and penalties relating to or arising out of Executive’s
employment with the Company or any of its subsidiaries or affiliates or the
termination of that employment, and any claims under the Worker Adjustment and
Retraining Notification Act or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions.

(b) Notwithstanding anything contained in Section l(a) above to the contrary,
nothing contained in herein shall constitute a release by any Executive Releaser
of any of his, her or its rights or remedies available to him, her or it, at law
or in equity, related to, on account of, in connection with or in any way
pertaining to the enforcement of: (i) any right to indemnification, advancement
of legal fees or directors and officers liability insurance coverage existing
under the constituent documents of the Company or applicable state corporate,
limited liability company and partnership statutes or pursuant to any agreement,
plan or arrangement; (ii) any rights to the receipt of employee benefits which
vested on or prior to the date of this General Release; (iii) the right to
receive severance and other benefits under the Employment Agreement; (iv) the
right to continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act; or (v) this General Release or any of its terms or
conditions. Executive shall indemnify and hold the Company harmless from any
claim by any Executive Releaser that has been released hereunder.

2. Excluded from this General Release and waiver are any claims based on events
arising from facts occurring after the date of Executive’s execution of this
Release Agreement and any claims that cannot be waived by applicable law,
including but not limited to the right to participate in an investigation
conducted by certain government agencies. Executive does, however, waive
Executive’s right to, and will not accept, any monetary payment should any
government agency (such as the Equal Employment Opportunity Commission or
Department of Labor) pursue any claims on Executive’s behalf. Executive
represents and warrants that Executive has not filed any complaint, charge, or
lawsuit against the Employer Releasees with any government agency, any court, or
arbitrator.

 

19



--------------------------------------------------------------------------------

3. Executive acknowledges that Executive is not entitled to, and will not
receive, any payments or benefits of any kind from the Employer Releasees, as
the case may be, other than as set forth in this General Release, and that no
representations or promises to the contrary have been made to Executive.
Executive further acknowledges and agrees that the consideration received for
this General Release exceeds any payment, benefit or other thing of value that
the Company may owe Executive for his services,

4. Executive agrees that, after Executive’s service with the Company, Executive
will not, directly or indirectly, through any agent or affiliate, make any
disparaging comments or criticisms (whether of a professional or personal
nature) to any individual or other third party (including without limitation any
present or former member, partner or employee of any member of the Company
Group) or entity regarding any member of the Company Group (or the terms of any
agreement or arrangement of any member of the Company Group) or any of their
respective affiliates, members, partners or employees, or regarding Executive’s
relationship with any member of the Company Group or the termination of such
relationship which, in each case, are reasonably expected to result in damage to
the business or reputation of any member of the Company Group or any of its
affiliates, members, partners or employees. The foregoing non-disparagement
provision does not apply on occasions when Executive provides truthful
information in good faith to any federal, state, or local agency investigating
an alleged violation of any anti-discrimination or other employment-related law
or otherwise gathering information pursuant to any official investigation,
hearing, trial or proceeding or providing truthful testimony in any legal
proceeding. The Company agrees that its then current or acting Chief Executive
Officer will not, and will direct his or her direct reports not to, directly or
indirectly, make any disparaging comments or criticisms (whether of a
professional or personal nature) about Executive, which are reasonably expected
to result in damage to the business or reputation of Executive; provided that
nothing shall restrict such individuals or the Company from making any
legitimate disclosure required under any law or regulations or if necessary in
the course of its business and operations (including any such disclosures to its
counsel and outside accountants).

5. Each party agrees that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by any party of any improper or unlawful conduct.

6. Executive acknowledges and recites that he has:

(a) executed this General Release knowingly and voluntarily;

(b) had a reasonable opportunity to consider this General Release;

(c) read and understands this General Release in its entirety;

(d) been advised and directed orally and in writing (and this subparagraph
(d) constitutes such written direction) to seek legal counsel and any other
advice he wishes with respect to the terms of this General Release before
executing it; and

(e) relied solely on his own judgment, belief and knowledge, and such advice as
he may have received from his legal counsel.

7. Section 17 of the Employment Agreement, which survives the expiration of the
Employment Agreement, shall apply to any dispute with regard to this General
Release, subject to carve outs contained in the Employment Agreement.

 

20



--------------------------------------------------------------------------------

8. Executive acknowledges and agrees that (a) his execution of this General
Release has not been forced by any employee or agent of the Company or any of
its affiliates, and Executive has had an opportunity to negotiate the terms of
this General Release and (b) he has been offered fifty-two (52) calendar days
after receipt of this General Release to consider its terms before executing it.
Executive shall have seven (7) calendar days from the date he executes this
General Release to revoke his or her waiver of any ADEA claims by providing
written notice of the revocation to the Company, as provided in Section 13 of
the Employment Agreement.

9. Capitalized terms used but not defined in this General Release have the
meanings ascribed to such terms in the Employment Agreement.

10. This General Release may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument. Signatures delivered by facsimile or PDF
shall be effective for all purposes.

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.

 

DS SERVICES OF AMERICA, INC.: By:

 

Name: Title: EXECUTIVE:

 

Name: Thomas J. Harrington

 

21